FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                               July 6, 2021
                        _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 20-1304
                                                    (D.C. No. 1:06-CR-00320-LTB-2)
 MICHAEL WALKER, JR.,                                           (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before the court on the parties’ Joint Motion to Remand First

Claim for Relief. At the court’s direction, the parties supplemented the joint motion

with additional information. The motion as supplemented asks this court to

remand the first claim for relief the appellant presented to the district court in his

motion for sentencing relief pursuant to 18 U.S.C. § 3582(c) in light of this court’s

recent decisions in United States v. McGee, 992 F.3d 1035 (10th Cir. 2021), and



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
United States v. Maumau, 993 F.3d 821 (10th Cir. 2021). The appellant also states

that he is withdrawing the second claim for relief he presented to the district court in

his § 3582(c) motion.

      Upon consideration, the joint motion as supplemented is granted. The

appellant’s second claim is withdrawn. This matter is remanded to the district court

with instructions to vacate its order of August 21, 2020, as to the appellant’s first

claim for relief, and to conduct any and all proceedings necessary to consider the

parties’ arguments anew in light of McGee and Maumau. The clerk is directed to

issue the mandate forthwith.


                                             Entered for the Court


                                             Per Curiam




                                            2